Fish, J.
1. The phrase, “shall apply to the processioners,” as used in the Civil Code, § 3244, authorizing proceedings for the processioning of land, necessarily refers to an application in writing, and it follows that without such an application there can be no lawful proceedings under that section.
2. As there was in the present case no written application, the trial court did not err in sustaining a motion to dismiss “the case,” based on the ground, among others, of the “ insufficiency of the proceedings.”

Judgment-affirmed.


All the Justices concurring, except Leviis, J., absent.